DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Amendment was first proposed by the examiner in a telephone interview (see PTO-413) with Masako Ando, then later authorized on 11/27/2021 over electronic communications.

The claims, where indicated, have been amended as follows: 


1. (Amended) An electromagnetic actuator comprising: 

a movable member supported by the pair of plate springs to be movable in the predetermined direction; 
a drive unit which drives the movable member in the predetermined direction in a non-contact state by means of electromagnetic force applied to a region between the pair of plate springs in the predetermined direction; 
a container in which the plate springs and the movable member are contained; and 
dampers opposite ends of the movable member, the dampers defining spaces forming gaps dampers gaps spaces exteriorsspaces

2. (Amended) The electromagnetic actuator according to claim 1, 
wherein the predetermined spaces are  the dampers 

3. (Cancelled).

4. (Original) The electromagnetic actuator according to claim 1, 
AIGIP03626wherein the movable member is a valve body having an open flow passage which is open to a predetermined surface of the valve body over a predetermined length in the predetermined direction, wherein the electromagnetic actuator further comprises a main body in which a plurality of ports open 

5. (Amended) The electromagnetic actuator according to claim 1, wherein the dampers are

6. (Amended)The electromagnetic actuator according to claim 5, wherein 
each
each each, respectively.  

7. (Amended) The electromagnetic actuator according to claim 6, wherein each each 

8. (Amended) The electromagnetic actuator according to claim 1, wherein, when the movable member is driven in the predetermined direction in a non-contact state by the drive unit, a size of the predetermined gaps are

9. (Amended) The electromagnetic actuator according to claim 1, wherein the predetermined spaces are respective ends 

10. (Amended) The electromagnetic actuator according to claim 1, wherein the predetermined gaps have, respectively.  

11. (Amended) An electromagnetic actuator comprising: 
a pair of plate springs, each of which applies elastic force in a predetermined direction in accordance with an amount of deformation; 
a valve body supported by the pair of plate springs to be movable in the predetermined direction and controlling a flow state of liquid; 
a drive unit which drives the valve body in the predetermined direction in a non- contact state by means of electromagnetic force applied to a region between the pair of plate springs in the predetermined direction; a container in which the plate springs and the valve body are contained; and 
dampers opposite ends of the valve body and forming predetermined gaps dampers gaps 

12. (Amended) The electromagnetic actuator according to claim 11, wherein spaces dampers are dampers 

13. (Cancelled).

14. (Original) The electromagnetic actuator according to claim 11, 

wherein the electromagnetic actuator further comprises a main body in which a plurality of ports open to its facing surface facing the predetermined surface are formed such that the ports are arranged in the predetermined direction at an interval shorter than the predetermined length and in which connection flow passages connected to the plurality of ports, respectively, are formed, and wherein the container contains the main body.  

15. (Amended) The electromagnetic actuator according to claim 11, wherein the dampers are

16. (Amended) The electromagnetic actuator according claim 1, further comprising pins prevent dampers 

Allowable Subject Matter
Claims 1-2, 4-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 11, none of the prior art discloses at least “[claim 1] dampers attached to opposite ends of the movable member, the dampers defining sectioned predetermined spaces in cooperation with an inner surface of the container, and forming predetermined gaps between the dampers and the inner surface, the predetermined gaps establishing communication in the predetermined direction between the predetermined spaces 
Adams (US 6281772, cited by applicant) is understood to be the closest prior art (FIG 2: springs 14a, 16a; sole damper 53), but is silent regarding a second damper on an opposite end of the valve body.
No prior art renders obvious the deficiencies of Adams. Furthermore, the modification is seen to be significantly more than merely duplicating the damper system, and would require significant alterations (a new chamber, communication paths, and a rebalancing of the forces on the movable member 12a). As such, said modification would necessitate impermissible hindsight reasoning.
Claims 2, 4-10, 12, and 14-16 are also allowed by virtue of their dependency on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Nagel et al (US 9620274) and Everett (US 4463332).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.W/Examiner, Art Unit 3753        

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753